DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	Examiner notes that the Application Data Sheet (ADS) filed 12/18/2018 appears to contain a typographical error in the claim of benefit of domestic priority on the third page. The ADS claims priority to provisional application US 62/343,161, which appears to be unrelated to the instant invention. Based on the first page of applicant’s specification, examiner understands applicant as intending to claim priority to provisional application US 62/3[[4]]53,161. Applicant is referred to MPEP 601.05 for information regarding correcting an ADS in a national stage application under 35 U.S.C. 371.

Specification
The disclosure is objected to because of the following informalities: par. [0066] refers to fig. 4F, which is not present in the instant figures. The reference to fig. 4F appears to be a typographical error that was intended to refer to fig. 2F.   
Appropriate correction is required.

Claim Objections
s 9, 18, and 20 are objected to because of the following informalities: 
In claim 9, the word “of” is missing after the word “array” in line 1. 
Claim 18 is missing a period at the end of the claim. 
In claim 20, the word “reduced” is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is unclear antecedent basis for “the interior region of the region of interest” in the last line. The “interior region” has not been set forth as being “of the region of interest,” but has instead been set forth as being “of the cylindrical portion of the region of interest” (lines 6 - 7). It is unclear whether or not these are two different interior regions. For the purposes of examination, the claim will be interpreted as intending to recite “the interior region of the cylindrical portion of the region of interest.” Examiner notes that this phraseology is present in claim 8, as well.
the “at least a part of a corresponding cylindrical portion of the region of interest” recited in claim 1 or to a different “at least a part” than is recited in claim 1. For the purposes of examination, the claim will be interpreted as intending the former. 
Claim 4 is indefinite because there is insufficient antecedent basis for “the shear wave excitation to excite the cylindrical portion of the region of interest.” It is unclear if this limitation is intended to refer to “the shear wave excitation [that] excites at least a part of a corresponding cylindrical portion of the region of interest,” as recited in claim 1. Moreover, it is unclear how the function of “to excite” relates to the ‘exciting’ functionality that has already been set forth in claim 1. It is unclear if these are two different ‘excitement’ functionalities or if claim 4 attempts to set forth that the previously recited ‘exciting’ functionality is achieved by virtue of the claimed concavity and/or focusing. For the purposes of examination, the claim will be interpreted as intending to recite “… to focus the shear wave excitation .” Applicant is reminded of the need for consistent terminology throughout the claims, and of the need to clearly relate functional language in dependent claims to any previously recited functional language.
Claim 5 is indefinite because there is unclear antecedent basis for “at least a part of the cylindrical portion of the region of interest.” It is unclear if this limitation is intended to refer to the “at least a part of a corresponding cylindrical portion of the region of interest” recited in claim 1 or to a different “at least a part” than is recited in claim 1. Moreover, it is unclear how the function of “to excite” relates to the ‘exciting’ functionality .” Applicant is reminded of the need for clear antecedent basis throughout the claims, and of the need to clearly relate functional language in dependent claims to any previously recited functional language.
	Claim 9 is indefinite because it is unclear what is meant by “the apodized portion has a reduced or eliminated a shear wave excitation therefrom such that the annular shear wave generation transducer excites a part of the cylindrical portion of the region of interest.” The phrase “the apodized portion has a reduced or eliminated a shear wave excitation therefrom” appears to contain a grammatical and/or logical error. Moreover, there is unclear antecedent basis for “a part” in line 3. It is unclear is this is the “at least a part of a corresponding cylindrical portion of the region of interest” in claim 1, or if this is a different “part.” Further, it is unclear how “such that the annular shear wave generation transducer excites a part of the cylindrical portion of the region of interest” relates to the limitation in claim 1 that has already set forth that the annular shear wave generation transducer is configured to cause the excitation of the part of the cylindrical portion of the region of interest. It is unclear if claim 9 (1) attempts to set forth additional excitation functionality, beyond that of claim 1; (2) repeats the functionality of claim 1 superfluously; or (3) something else. For the purposes of examination, any apodized 
Claim 10 is indefinite because there is unclear antecedent basis for “the interior region of the region of interest” in the last line. The interior region has not been set forth as being “of the region of interest,” but has instead been set forth as being “of the cylindrical portion of the region of interest” (3rd to last line). It is unclear whether or not these are two different interior regions. For the purposes of examination, the claim will be interpreted as intending to recite “the interior region of the cylindrical portion of the region of interest.” Examiner notes that this phraseology is present in claims 17 and 18, as well.
Claim 12 is indefinite because there is unclear antecedent basis for “at least a part of the cylindrical portion of the region of interest.” It is unclear if this limitation is intended to refer to the “at least a part of a corresponding cylindrical portion of the region of interest” recited in claim 10 or to a different “at least a part” than is recited in claim 10. For the purposes of examination, the claim will be interpreted as intending the former. 
Claim 13 is indefinite because there is unclear antecedent basis for “at least a part of the cylindrical portion of the region of interest.” It is unclear if this limitation is intended to refer to the “at least a part of a corresponding cylindrical portion of the region of interest” recited in claim 10 or to a different “at least a part” than is recited in claim 10. Moreover, it is unclear how the function of “to excite” relates to the ‘exciting’ functionality that has already been set forth in claim 10. It is unclear if these are two different ‘excitement’ functionalities, or if claim 13 attempts to set forth that the .” Applicant is reminded of the need for clear antecedent basis throughout the claims, and of the need to clearly relate functional language in dependent claims to any previously recited functional language.
Claim 14 is indefinite because there is unclear antecedent basis for “at least a part of the cylindrical portion of the region of interest.” It is unclear if this limitation is intended to refer to the “at least a part of a corresponding cylindrical portion of the region of interest” recited in claim 10 or to a different “at least a part” than is recited in claim 10. Moreover, it is unclear how the function of “to excite” relates to the ‘exciting’ functionality that has already been set forth in claim 10. It is unclear if these are two different ‘excitement’ functionalities, or if claim 14 attempts to set forth that the previously recited ‘exciting’ functionality is achieved by virtue of the claimed focusing lens. For the purposes of examination, the claim will be interpreted as intending to recite “… to focus the shear wave excitation .” Applicant is reminded of the need for clear antecedent basis throughout the claims, and of the need to clearly relate functional language in dependent claims to any previously recited functional language.
	Claim 19 is indefinite because it is unclear what is meant by “the apodized portion has a reduced or eliminated a shear wave excitation therefrom.” The phrase appears to contain a grammatical and/or logical error. For the purposes of examination, 
	Claim 20 is indefinite because it is unclear why the controller controls “a signal to the apodized portion of the annular shear wave generation transducer to reduced or eliminate the shear wave excitation therefrom.” Claim 19 has already set forth that the “apodized portion has a reduced or eliminated a shear wave excitation therefrom.” If the apodized portion already has reduced or eliminated shear wave excitation, then why does the controller send a signal to reduce or eliminate the (already reduced or non-existent) shear wave excitation from the apodized portion? Those of ordinary skill in the art would not understand how the claimed invention functions. For the purposes of examination, any apodized portion configured to reduce or eliminate shear wave generation will be interpreted as meeting the claim.
	Claim 21 is indefinite because it is unclear why there is “a mask configured to reduced or eliminate the shear wave excitation from the apodized portion of the annular shear wave generation transducer.” Claim 19 has already set forth that the “apodized portion has a reduced or eliminated a shear wave excitation therefrom.” If the apodized portion already has reduced or eliminated shear wave excitation, then why is there a mask to reduce or eliminate the (already reduced or non-existent) shear wave excitation from the apodized portion? Those of ordinary skill in the art would not understand how the claimed invention functions. For the purposes of examination, any apodized portion configured to reduce or eliminate shear wave generation will be interpreted as meeting the claim.
 shear wave detected by the at least one tracking transducer.”
Claim 23 is indefinite because there is unclear antecedent basis for “at least one tracking transducer” in the second to last line. It is unclear whether or not this is the “at least one tracking transducer positioned in the interior area of the at least one annular shear wave generation transducer.” For the purposes of examination, the claim will be interpreted as intending to recite “controlling the at least one tracking transducer...”
Claim 23 is indefinite because there is unclear antecedent basis for “the interior region of the region of interest” in the last line. The interior region has not been set forth as being “of the region of interest,” but has instead been set forth as being “of the cylindrical portion of the region of interest” (lines 1 - 12). It is unclear whether or not these are two different interior regions. For the purposes of examination, the claim will be interpreted as intending to recite “the interior region of the cylindrical portion of the region of interest.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 13, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rybyanets (US 2013/0051178, of record).
Regarding claim 1, Rybyanets shows (figs. 1 A - 1B) a transducer array comprising an annular shear wave generation transducer (ultrasound transducer is annular, [0015]) that defines an interior area, and a tracking transducer positioned in the interior area (cap transducer 20 has a hole 29 centered on the axis to provide a convenient location for an acoustic sensor for monitoring an acoustic field generated by the cap transducer, [0026] and figs. 1 A - 1B). 
The shear wave generation transducer is at least physically capable of generating “a shear wave excitation to a region of interest such that the shear wave excitation excites at least a part of a corresponding cylindrical portion of the region of interest and shear waves propagating from the cylindrical portion of the region of interest constructively interfere in an interior region of the cylindrical portion of the region of interest,” as evidenced at least by [0037]. Further, the tracking transducer is at least physically capable of detecting a shear wave in the interior region of the region of interest, as evidenced at least by [0026]. Rybyanets therefore meets the functional limitations of the claim. 

Regarding claim 4, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further shows the shear wave generation transducer is concave (interior, concave surface 26 of the cap transducer, [0026] and figs. 1A - 1B) and focuses the shear wave excitation ([0025], [0030]).

Regarding claim 10, Rybyanets shows a transducer array assembly comprising: 
a transducer array comprising: 
an annular shear wave generation transducer (ultrasound transducer is annular, [0015]; [0025] and figs. 1A - 1B) that defines an interior area; and 
a tracking transducer positioned in the interior area (cap transducer 20 has a hole 29 centered on the axis to provide a convenient location for an acoustic sensor for monitoring an acoustic field generated by the cap transducer, [0026] and figs. 1 A - 1B); and 
a controller (controller 23, [0027] and fig. 1A) configured to control the shear wave generation transducer to generate a shear wave excitation (produce a rotating pattern of ultrasound focal regions in the tissue region that generates an amplified shear wave in the region, [0025] and figs. 1A - 1B) to a region of interest (ROI) such that the shear wave excitation excites a part of a corresponding cylindrical portion of the ROI (focal zone 102 in tissue region 100, [0030] and figs. 1A - 1B) and shear waves propagating from the cylindrical portion constructively interfere in an interior region of the cylindrical portion (“shear waves generated at all the switching positions constructively interfere at the center of focal region 100 and produce a relatively intense acoustic shear field at the center,” [0037]), and to control the (“shear wave is used for Shear Wave Elasticity Imaging (SWEI) of the tissue region,” [0017]; “monitoring an acoustic field generated by the cap transducer,” [0026]).

Regarding claim 13, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further shows the shear wave generation transducer is concave (interior, concave surface 26 of the cap transducer, [0026] and figs. 1A - 1B) and focuses the shear wave excitation ([0025], [0030]).

Regarding claim 18, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further suggests that the controller is configured to control the tracking transducer to detect a shear wave in the interior region of the region of interest by emitting at least one tracking pulse (“shear wave is used for Shear Wave Elasticity Imaging (SWEI) of the tissue region,” [0017]; “monitoring an acoustic field generated by the cap transducer,” [0026]).

Regarding claim 22, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further suggests that the controller is further configured to characterize the ROI based on the shear wave detected by the tracking transducer (“shear wave is used for Shear Wave Elasticity Imaging (SWEI) of the tissue region,” [0017]; “monitoring an acoustic field generated by the cap transducer,” [0026]).

Regarding claim 23, Rybyanets shows a method of generating a constructive shear wave for characterizing a region of interest (ROI), the method comprising: 
providing a transducer array comprising: 
an annular shear wave generation transducer (ultrasound transducer is annular, [0015]; [0025] and figs. 1A - 1B) that defines an interior area; and 
a tracking transducer positioned in the interior area (cap transducer 20 has a hole 29 centered on the axis to provide a convenient location for an acoustic sensor for monitoring an acoustic field generated by the cap transducer, [0026] and figs. 1 A - 1B); and 
controlling the shear wave generation transducer to generate a shear wave excitation (produce a rotating pattern of ultrasound focal regions in the tissue region that generates an amplified shear wave in the region, [0025] and figs. 1A - 1B) to an ROI such that the shear wave excitation excites a part of a corresponding cylindrical portion of the ROI (focal zone 102 in tissue region 100, [0030] and figs. 1A - 1B) and shear waves propagating from the cylindrical portion constructively interfere in an interior region of the cylindrical portion (“shear waves generated at all the switching positions constructively interfere at the center of focal region 100 and produce a relatively intense acoustic shear field at the center,” [0037]); and
 controlling the tracking transducer to detect a shear wave in the interior region (“shear wave is used for Shear Wave Elasticity Imaging (SWEI) of the tissue region,” [0017]; “monitoring an acoustic field generated by the cap transducer,” [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rybyanets in view of Voegele et al. (US 2010/0331869, hereinafter “Voegele”).
Regarding claims 2 and 11, Rybyanets discloses the claimed invention substantially as noted above. 
Rybyanets is silent as to the extensional strain constants of the transducers. Rybyanets therefore fails to show that the shear wave generation transducer has a higher extensional strain constant than the tracking transducer.
result-effective variable that dictates the current needed by a piezoelectric element to produce a certain amount of work and the corresponding heat production of the piezoelectric element (“the current needed by a piezoelectric element to produce a certain amount of work can be inversely proportional to the strain constant of the piezoelectric element and, thus, selecting a material for a piezoelectric element which has a higher strain constant can reduce the current that the piezoelectric element will draw and, correspondingly, reduce the heat that the piezoelectric element will produce. Correspondingly, selecting a material for a piezoelectric element which has a lower strain constant can increase the current required to produce a certain amount of work, and thus increase the heat that the piezoelectric element will produce,” [0090]). Further, Voegele teaches using piezoelectric elements of different extensional strain constants in different positions of a transducer array in order to balance the work produced by the piezoelectric elements ([0091]) and the corresponding heat production of the elements ([0092]]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rybyanets to have the shear wave generation transducer have a higher extensional strain constant than the tracking transducer, as a matter of routine optimization of current requirements and heat production, since the extensional strain constant of a transducer is a result-effective variable that dictates the current needed by a piezoelectric element to produce a certain amount of work and the corresponding heat production of the piezoelectric ([0090]). Moreover, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed relative extensional strain constants of the transducers in the transducer array, since Voegele demonstrates that using piezoelectric elements of different extensional strain constants in different positions of a transducer array is a known technique to balance the work produced by the piezoelectric elements (Voegele: [0091]) and the corresponding heat production of the elements (Voegele: [0092]).

Claims 3, 5 - 8, 12, and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rybyanets in view of Slayton et al. (US 2015/0165243, of record, hereinafter “Slayton”).
Regarding claims 3 and 12, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further shows that shear wave generation transducer transmits excitation pulses to excite the cylindrical portion of the ROI, wherein the shear wave excitation comprises the excitation pulses ([0025], [0030]). 
Rybyanets fails to show that the at least one annular shear wave generation transducer comprises an array of concentric annular transducers.
Slayton discloses treatment of cartilage and injuries to joints and connective tissue (title) with feedback using shear waves ([0117]). Slayton teaches an array of concentric annular transducers (“transducer 75 …plurality of rings … concave shaped annular array to aid focusing or defocusing such that any time differential delays can be reduced,” [0136]; also refer to “exemplary transducer configurations,” [0148] and fig. 10).
([0136]), using conventional exemplary transducer arrangements (Slayton: [0148] and fig. 10) that are well-understood in the art. Such modification is interpreted as an obvious matter of transducer configuration selection that is routine amongst those of ordinary skill in the art, as evidenced at least by [0148] and fig. 10 of Slayton. Moreover, applicant discloses no criticality of the claimed configuration of the shear wave generation transducer, but instead discloses the claimed configuration as one of various species (see, inter alia, instant figures 2A - 2F and associated descriptions) that all function equivalently to achieve the same end result of effectively directing shear wave excitation to tissue. 

Regarding claims 5 and 14, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further shows focusing the shear wave excitation to excite at least the cylindrical portion of the ROI ([0025], [0030]). 
Rybyanets fails to show that the shear wave generation transducer comprises a focusing lens on a face thereof.
Slayton discloses treatment of cartilage and injuries to joints and connective tissue (title) with feedback using shear waves ([0117]). Slayton teaches a focusing lens on a face of a transducer (lens and concave shaped annular array to aid focusing or defocusing such that any time differential delays can be reduced, [0136]; also refer to “exemplary transducer configurations,” [0148] and fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shear wave generation transducer of Rybyanets to comprise a focusing lens on a face thereof, as taught by Slayton, in order aid focusing or defocusing such that any time differential delays can be reduced, as suggested by Slayton ([0136]). 

Regarding claims 6 and 15, Rybyanets discloses the claimed invention substantially as noted above. 
Rybyanets fails to show that the at least one tracking transducer comprises an array of concentric tracking transducers.
Slayton discloses treatment of cartilage and injuries to joints and connective tissue (title) with feedback using shear waves ([0117]). Slayton teaches an array of concentric transducers (“transducer 75 …plurality of rings … concave shaped annular array to aid focusing or defocusing such that any time differential delays can be reduced,” [0136]; also refer to “exemplary transducer configurations,” [0148] and fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the at least one tracking transducer of Rybyanets to comprise an array of concentric tracking transducers, as taught by Slayton, in order to aid focusing or defocusing such that any time differential delays can be reduced, as suggested by Slayton ([0136]), using conventional exemplary (Slayton: [0148] and fig. 10) that are well-understood in the art. Such modification is interpreted as an obvious matter of transducer configuration selection that is routine amongst those of ordinary skill in the art, as evidenced at least by [0148] and fig. 10 of Slayton. Moreover, applicant discloses no criticality of the claimed configuration of the tracking transducer, but instead discloses the claimed configuration as one of various species (see, inter alia, instant figures 2A - 2F and associated descriptions) that all function equivalently to achieve the same end result of effectively monitoring the tissue. 

Regarding claims 7 and 16, Rybyanets discloses the claimed invention substantially as noted above. 
Rybyanets fails to show that the at least one tracking transducer comprises a concave tracking element.
Slayton discloses treatment of cartilage and injuries to joints and connective tissue (title) with feedback using shear waves ([0117]). Slayton teaches a concave tracking element (“transducer 75 …plurality of rings … concave shaped annular array to aid focusing or defocusing such that any time differential delays can be reduced,” [0136]; also refer to “exemplary transducer configurations,” [0148] and fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the at least one tracking transducer of Rybyanets to comprise a concave tracking element, as taught by Slayton, in order to aid focusing or defocusing such that any time differential delays can be reduced, as ([0136]), using conventional exemplary transducer arrangements (Slayton: [0148] and fig. 10) that are well-understood in the art. Such modification is interpreted as an obvious matter of transducer configuration selection that is routine amongst those of ordinary skill in the art, as evidenced at least by [0148] and fig. 10 of Slayton. Moreover, applicant discloses no criticality of the claimed configuration of the tracking transducer, but instead discloses the claimed configuration as one of various species (see, inter alia, instant figures 2A - 2F and associated descriptions) that all function equivalently to achieve the same end result of effectively monitoring the tissue. 

Regarding claims 8 and 17, Rybyanets discloses the claimed invention substantially as noted above. Rybyanets further shows directing a tracking pulse ([0026]) to the interior region of the region of interest where shear waves generated by the shear wave excitation constructively interfere ([0037]). 
Rybyanets fails to show that the tracking transducer comprises a focusing lens on a face thereof.
Slayton discloses treatment of cartilage and injuries to joints and connective tissue (title) with feedback using shear waves ([0117]). Slayton teaches a focusing lens on a face of a transducer (lens and concave shaped annular array to aid focusing or defocusing such that any time differential delays can be reduced, [0136]; also refer to “exemplary transducer configurations,” [0148] and fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking transducer of Rybyanets to comprise a focusing lens on a face thereof, as taught by Slayton, in order ([0136]). 

Claims 9 and 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rybyanets in view of Greenleaf et al. (US 2014/0046173, hereinafter “Greenleaf”).
Regarding claims 9 and 19 - 21, Rybyanets discloses the claimed invention substantially as noted above. 
Rybyanets is silent as to the shear wave generation transducer having an apodized portion configured to reduce or eliminate shear wave generation.
Greenleaf discloses ultrasound vibrometry. Greenleaf teaches a shear wave generation transducer having an apodized portion configured to reduce or eliminate shear wave generation (apodization to achieve desirable attributes of the generated shear waves, [0051] and fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rybyanets to have the shear wave generation transducer have an apodized portion configured to reduce or eliminate shear wave generation, as taught by Greenleaf, in order to achieve desirable attributes of the generated shear waves, which may be beneficial for certain applications, as discussed by Greenleaf ([0051]). 
The combined invention of Rybyanets and Greenleaf is interpreted as meeting the claims as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.